Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 8/10/21.  As directed by the amendment, claims 1-7 and 15-20 have been canceled.  Additionally, as agreed upon in the interview of 9/7/21, claims 8 and 11-13 are amended via an Examiner’s Amendment. Thus, claims 8-14 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
The terminal disclaimer filed on 8/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,949,888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
2.	Attorney Koeller agreed to the following claim amendments during the interview of 9/7/21:

8. 	(Currently Amended): A system for increasing pelvic tissue volume, the system comprising: 
a probe having an elongate housing with an interior, an oscillator and an accelerometer operatively positioned therein; 
a control module configured for determining an oscillator parameter within at least one time interval, and for providing the oscillator parameter to a controller of the probe; 
attenuation of the amplitude signal; and 
an analysis module configured for conducting an analysis based on a measurement series of oscillator parameters and results thereof; 
wherein the attenuation of the amplitude signal correlates to a volume of pelvic tissue cells.

11. (Currently Amended): The system of claim 10, further comprising a display 

12. (Currently Amended): The system of claim 11, wherein the display 

13. (Previously presented): The system of claim 11, wherein the display is a wireless display.

REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and 
	The closest prior art of record is Omata (5,766,137).
	While Omata discloses a device to measure biological tissue comprising an elongate housing, an oscillator, and a vibration detector that work in tandem to determine a parameter of the biological tissue being tested, Omata does not disclose measurement of the attenuation of the amplitude of the applied oscillations.  Therefore, since none of the prior art references of record disclose all of the limitations in the applicant’s claims, the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785